'~. ;.\
` .
'(r.. ','~ »
'» " \_

r-,`

55,7152»¢©

CLERK OF THE

COURT OF CRIMINAL APPEALS
P.O. BOX 12308,CAPITOL S'I'ATION
AUSTIN,TEXAS_ 78711

RECE|VED lN
16,15
APRIL couRT oF cR\MlNAL APPEALs
RE: wRIT oF HABEAS coRPUS‘IN¢ TRIAL CAUSE N0.776435-B ` ` APR 20 2015
cLERK, - Abe|Acosta,Clerk

Can you please file this rebuttal with writ of habeas corpus application
in the above cause number for the court's review. Further can you please

inform me if your office has recieved the application and exhibits from the

trial court.

Thank you. '
. f / \'
c.c.f. x ~ ` 7 l ;;
n ' l
' OSEPH B. HINES#90l768
CONNALLY UNIT

899 FM 632
KENEDY,TX.78ll9

EX PARTE , §
JOSEPH BARNARD HINES, § TRIAL cAUSE N0.776435-B
APPLICANT § WR-

APPLICANT'S REBUTTAL TOTHE .S'-I‘ATE"S' ORIGINAL ANSWER AND THE TRIAL COURT'S
FINDINGS OF FACT..CONCLUSION` OF LAW,AND ORDER.

 

TO THE HONORABLE JUDGE(S) OF THE COUR'l‘ OF CRIMINAL APPEALS:

COMES NOW,JOSEPH BARNARD HINES,Applicant,in pro se,and files
his rebuttal to the State's original answer and the trial court's
findings of fact,conclusions of law,and~order; Applicant`willl
show the court the following:

I`.

Applicant filed his second writ of habeas corpus with the lBOth
district court of Harris COunty,on 3-23-14,as and attact on the’
courts jurisdiction and juvenile court's order waiving jurisdict-
iOn.See, EX-O[ ORDER WAIVING JURISDICTION~]THIS"ORDER IS ALSO ON FILE WITH
THIS COURT IN APPLICANT'S ORIGINAL. APPLICATION IN"WR-55,.762-.02,AS A STATE EX-
HIBFL Applicant recieved the State's original answer on 4-14<15,
and recieved the trial court's:finding of fact,conclusions of law
and order on 4-16-15. Applicant never recieved an opportunity to
rebut the State's answer.

II.

Applicant contends that the State's request for dismissal and
the trial court's order is improperly requested,where Applicant
has satified Tex‘Crim;Proc.Code art.ll.07§`4(a)(l)(b) &(a)(2).

11.07 section 4(a)(1)(b) &(a)(z)
(a) If a subsequent application for writ of habeas corpus is filed
after final disposition of an initial application challenging the
same conviction,a court may not consider the merits of or grant
relief based on the subsequent application unless the application
contains sufficient specific facts establishing that: '
l; the current claims and issues have not been and could not have
been presented previously in an original application or in;a
priviously considered application filed under this article be-

l

cause the factual or legal basis for the claim was unavailable on

the date the applicant filed the previous application;g£

2. by a preponderance of the evidence/but for a violation of the
United States Constitution no rational juror could have found
the applicant guilty beyond a reasonable doubt.

(b) vfor purpose of subsection (a)(l)ja legal basis of a claim is
unavailable on or before a date decribed by subsection(a)(l)if
the legal basis was not recognized by and could not have been
reasonably formulated from a final decision of the United Stad$”\
Supreme COurt,a court of appeals of the United States for ama
COurt of Appellate jurisdiction of this state on or before that
date. TEX;PROC. CODE ANN.ll¢O7§4(a)(l)(b)&(a)(2).

 

THE BREAK DowN oF 11.07§ 4(.a)(1)(b) & (a)(2) To APPLICANT'S wRIT oF
HABEAS cORPUS ' `

The Case MOON v.STATE,4lO S.W.3d 366/2013 TEX.APP;LEXIS 9345
(TEX.APP.HOUSTON lst.dist.2013) was not ruled on by the lst COurt
of Appeals until 2013 and affirmed by the COurt of Criminal App-
ealS until 2014.See,MOON v. STATE)___S.W.3d___,2014 TEX.CRIM.APP.
LEXIS 1918r2014 WL 6997366.

But for almost forty yearsbthe'tendency among the Court of App:
eals has been to hold that a juvenile transfer order need not‘
specify in detail the facts supporting the order.see,MOON v}STATE
2014 TEX.CRIM.APP.LEXIS 1918 at dissent.

The Court of Criminal Appeals held that,"What is lacking in our
statutory scheme-as is lacking in Kent-is any express statement
of the applicable standard of appellate review of the juvenile
court's transfer order. In the absence on an explicit statutory
standard of appellate review,the court of appeals have filled the
void with decisional law spelling out how they will go about pro-

viding the "meaningful review" contemplated by KENT.see,id. at 454

In the instant case, Applicant filed his original writ of ha-
beas corpus 8-25-04 WR-55,762-02,but even if Applicant would have
raised the current issue on appeal or his first application/it

would have been fruitless where the courts' tendencies for al-
most forty years lacked a applicable statutory standard of reviewl

So any review of the claim would have violated Applicant's due
process right,so he has satified TEX.CRIM.PROC.CODE ANN. art.
ll.07 § 4(a)(l)(b) & (a)(2),where:

WHERE THE LEGAL BASIS WAS NOT RECOGNIZED'BYFand COULD NOT HAVE
BEEN REASCNABLY FORMULATED FROM.A`FINAL`DECISION OF A COURT OF
APPELLATE JURISDICTION OF THIS STATE ON OR BEFORE THE FILING OF
8-25-04 of HIS ORIGINAL APPLICATION.

 

 

III.

Applicant further contends that this conviction is causing col-
lateral consequences/because due to the unlawful arrest of-Appli-‘
cant as a juvenile,evidence was collected from him. Such_as:TWO
PHOTOGRAPHS,FINGER-PRINTS,and DNA,which was use to convict him in
trial cause numbers' 776436,800590,80059lyand 809892.see,EX-P
[COUNSEL'S 2nd MOTION FOR THE APPOINTMENT OF AN`EXPERT/WHICH LIST ALL CAUSE
NUMBERS. CAUSE NO.803298 On THE MOTION LATER» BECAME -809892]?6€€ alSO, EX-Q
[oFFENSE. PoLIcE R__EPORT OF cAUs/El N0.809892,800590,800591 at pg.19 and 21.] .

CONCLUSION

Applicant contends that the State's and trial court has impro-
perly requested for the dismissal of his writ of habeas corpus.
When he has in fact satisifed the standards set out in TEX.CRIM.
PRoc.coDE art.11.07 § 4/47%/¢?/'7% "777§?/'/{5¢%/%

` Name(s)of person(s) involved: rT/;)_S;~€}Zé 3 % 34 ‘€_../'3 n
Address(es)ofoffense(s) <7/7;3 a / / (//\-LL@ /,\/ ngfp

nate(s) of offense(s)%/ 7

coN'rAcT lNFoRMATloN ‘
contactName C.{H£[`V l £~ MC‘;' I`SA¢’ //
l;ZlZery_/\ddress: _/0 7/§7%@%/7///8/7 U/`.

§ L?

o .

PUBLIC RELEASE REPORT FOR HARRIS COUNTY
LAW ENFORCEMENT

ualm: UL/Uo/ll
TIME: 19:47

CASE NO: 9712142413
PATROL DISTRICT l

SEX ASSLT/AGGRAVTD BY FIREARMS

TYBE oF oFFENSE:
RoBBERY/ RESIDENCE BY FIREARMS

LOCATION:

v13911 cHUCKWooD GRID; 371v 0
AT/BETWEE DATE/TIME DATE/TIME

AT » 12/14/97 08 20

wEATHER coNDITIoN: cLEAR
METHOD oF ENTRY;

g PREMISES INVOLVED: RESIDENCE`QUTSIDE
cAUsE oF FIRE ; ~

COMPLAINANT INFORMATION:
v NAME * AGE RACE SEX HISP

 

NAME OF INVESTIGATING OFFICER: TROTTI,ED W

PROPERTY INVOLVED: NCIC MODEL VALUE/
BRAND TYPE/DESCRIPTION ` ~~CODE TYPE LOSS
UN ' CURRENC 0l
MISC DEMONINATION 1900.00
(S) STOLEN' »

SGA v FIREARM 400 MARK II
200
(S) STOLEN
UNKNOWN YCCARDS
'CREDIT CARDS ` l
(S) STOLEN
JVC CAMERA _ CCAMERA
VIDEO CAMERA ' 1100
(S) STOLEN `

VEHICLE INVOLVED: v .

MAKE MODEL YR STYLE VCO LIC LIS LIT VALUE/

LOSS

SYNOPSIS_OF OFFENSE:

UNKNOWN SUSPECTS FORCED ENTRY INTO COMPLAINANT'S RESIDENCE, TAKING THE ABOVEv
LISTED MERCHANDISE; AND SEXUALLY ASSAULTING THE COMPLAINANT.

E'>(~@

1 . .I
DETAIL REPORT FOR HARRIS COUNTY
LAW ENFORCEMENT

CASE NO: 9712142413
DATE: 01/06/11 TIME: 19:47

PAGE: l

 

TYPE OF OFFENSE:

sEX ASSLT/ACGRAVTD BY FIREARMS

ROBBERY/ RESIDENCE BY FIREARMS

DISPATCH LOCATION
13911 RE CHUCKWOOD

REPORTED LOCATION
13911 cHUcKwooD

AT/BETWEEN DATE/TIME

AT ,' 12/14/97

PREMISES INVOLVED: RESIDENCE'OUTSID
POINT OF ENTRY `
INST/TOOL USED

CAUSE OF'FIRE

08

:20

ALI

ALI

GRID BEAT »DISTRICT COMM

371v 1B2 51

GRID BEAT DISTRICT"coMM

371v 132 02 51
DATE/TIME

`METHOD oF ENTRY ':

POINT oF EXIT

wEATHER CoNDITIoN:: cLEAR
LATENT PRINTS: scENE PHOTOS:

 

PERSONS INVOLVED INFORMATION:
TY/NO NAME/ADDRESS

Rolflllll

13911 cHUcKwooD

DATE OF BIRTH 2 / / SOCIAL SECURITY NO

` DRIVERS LICENSE
-CONDITION : TAKEN TO
EMPLOYMENT

PHONE : - - EXT

REL TO OFFENDER

AGE RACE SEX HISP

STATE : TX

TRANSPORTED BY

 

OFFICERS INVOLVED:

TARRD TCLRD DIS CBY_

 

P NAME _ ' vTDISP TENRT
P TROTTI,ED w` 20 53 20:54 21 05 05;54 REP cLM
B .RoSSI,DAVID 21 44 21 44 22 06 23:54 cBU cLM
s LovETT,JAMES 21 44 21 44 22;06 23 54 cBU cLM
B HoLTKE,M D v21:39 21 39 21 57 23 54- cBU -cLM
B zERMENo,w D 21 17 21 17 21:18 22 52 cBU cLM
B DOWLING,RICKI 20 54 20:54 21 09 23 36 CBU cLM
B THoMPsoN,M w 20 54 20:54 21 09 23:36 cBU` cLM
STATUS / DISPOSITION REPORT STATUS: DRA UCR cLEARANcE: oPN
NAME~ _ DATE '
HAMPTON,L C 02/07/98 INITIAL ENTRY'

RELATED CASES 9712150128

 

E>L)J|\)}_‘

FJH+JPJH
U1¢c»m)w

E> c~